Citation Nr: 0212703	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-18 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from July 1974 to 
July 1978 and from November 1983 to April 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO, in pertinent 
part, grant service connection for bilateral hearing loss and 
assigned a noncompensable evaluation to this disability, 
effective from September 1998.  


FINDINGS OF FACT

1.  The veteran perfected a timely appeal of his claim for an 
initial compensable evaluation for his service-connected 
bilateral hearing loss.  

2.  Following a timely perfection of the issue of entitlement 
to an initial compensable rating for service-connected 
bilateral hearing loss, the veteran, in June 2002, submitted 
a written withdrawal of this appeal.  


CONCLUSION OF LAW

The Board does not have jurisdiction to consider the claim 
for an initial compensable evaluation for the 
service-connected bilateral hearing loss.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2001).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and a dismissal is 
therefore appropriate.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. §§ 20.101, 20.202 (2001).  

In the present case, the RO, by an April 24 2000 rating 
action, granted service connection for bilateral hearing loss 
and assigned a noncompensable evaluation to this disability, 
effective from September 22, 1998.  On May 19, 2000, the RO 
notified the veteran of this award.  On July 31, 2000, the RO 
received from the veteran a notice of disagreement with the 
noncompensable disability rating assigned to his 
service-connected bilateral hearing loss.  A statement of the 
case which was furnished to the veteran on August 14, 2000 
addressed the issue regarding the evaluation of his 
service-connected bilateral hearing loss.  On September 26, 
2000, the RO received from the veteran a substantive appeal 
concerning this claim.  

Thereafter, in a document dated, and received at the RO, on 
June 28, 2002, the veteran specifically stated that he wished 
to withdraw his appeal for an increased (compensable) rating 
for his service-connected hearing loss.  The veteran cited 
his desire to pursue a separate claim for an increased 
evaluation for his service-connected sickle cell anemia.  
Given the clear message of the veteran's June 2002 statement, 
the Board concludes that further action with regard to his 
appeal of his rating claim for his service-connected 
bilateral hearing loss is not appropriate.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.204 (2001).  


ORDER

The appeal for an initial compensable evaluation for the 
service-connected bilateral hearing loss is dismissed.  






		
	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

